ICJ_049_CertainExpensesUN_UNGA_NA_1962-07-20_ADV_01_NA_02_FR.txt. 182

OPINION INDIVIDUELLE DE SIR PERCY SPENDER
[Traduction ]

Je partage l’avis qu'il faut répondre à la question par l’affirmative.

La Cour est invitée 4 répondre 4 une question qui, bien qu’elle
soit très importante, vise un domaine relativement étroit.

Il s’agit de savoir si certaines dépenses déterminées — des som-
mes dépensées ou à dépenser — autorisées par certaines résolu-
tions déterminées de l’Assemblée générale constituent des « dépenses
de l'Organisation » au sens du paragraphe 2 de l’article 17 de la
Charte. |

Bien que la forme sous laquelle la question est rédigée n’interdise
en rien à la Cour d'examiner un aspect quelconque de la Charte ou
du dossier qui lui a été présenté, dans la mesure où elle le juge
pertinent, l'opinion de la Cour ne devrait pas, selon moi, dépasser
les limites de ce qui est raisonnablement nécessaire pour lui per-
mettre de répondre à la question. Aller au-delà est, à mon avis,
statuer uliva petita.

Pour ma part, je n’ai pas trouvé nécessaire d’exprimer une opinion
quelconque sur la validité ou la régularité des résolutions en exé-
cution desquelles les opérations au Congo et au Moyen-Orient ont
été entreprises. A mon avis, une conclusion sur ce point n’affecte-
rait pas la réponse à donner à la question.

L'article 17 a une origine et un domaine qui lui sont propres.
C’est le seul article de la Charte qui traite des affaires budgétaires
et des dépenses de l'Organisation. Ni le mot «budget » au para-
graphe 1 de l’article 17, ni le mot « dépenses » au paragraphe 2 du
même article ne sont qualifiés d’une façon quelconque dans le texte,
ni ailleurs, par une disposition quelconque de la Charte.

Le mot « budget » au paragraphe 1 de l’article 17 s’étend à tous
les besoins financiers de l'Organisation et le- mot «dépenses » au
paragraphe 2 de l’article 17 s'étend à tous les débours qui pourraient
être encourus pour le compte de l'Organisation, pour donner effet
au but des Nations Unies. L'interprétation correcte de l’article 17
ne fournit aucune base juridique permettant de limiter ces mots
à ce qu'on a appelé les frais et dépenses « normaux », « ordinaires »,
«administratifs » ou «essentiels », quel que soit le sens précis
qu'on attache à ces termes. Les dépenses visées par la question
soumise à la Cour présentaient un caractère tel qu'elles pouvaient
être regardées comme encourues pour donner effet aux buts de
l'Organisation. Dans ces circonstances, il appartenait à l’Assemblée
générale et à elle seule de déterminer, ainsi qu’elle l’a fait, si ces
dépenses pouvaient être qualifiées de dépenses de l'Organisation
et d’en traiter selon les pouvoirs qu’elle détient du paragraphe 2 de
l'article 17.

35
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 183

Une fois que l’Assemblée générale a pris une décision sur ce qui
constitue les dépenses de l'Organisation et une fois qu'il apparaît
que la dépense encourue ou à encourir pour le compte de l’Organi-
sation est engagée en vue de l’accomplissement des buts de celle-ci,
- son caractère et sa répartition par l’Assemblée générale en appli-
cation du paragraphe 2 de l’article 17 de la Charte ne sauraient
être contestés en droit par aucun État Membre. La décision de
l’Assemblée ne peut être attaquée et devient obligatoire pour cha-
cun des Etats Membres. Ce serait introduire l’anarchie, par voie
d'interprétation de la Charte, que de permettre à chacun des États
Membres de se faire l'interprète du point de savoir si telle ou telle
dépense particulière était une dépense de l'Organisation au sens
du paragraphe 2 de l’article 17 de la Charte et de donner à chacun
d’eux la liberté de refuser, en vertu de sa propre interprétation,
de se conformer à la décision de l’Assemblée générale.

Il est évident, au surplus, qu’une fois que le Secrétaire général,
qui est tenu aux termes de l’article 98 de la Charte de remplir
toutes fonctions dont il peut être chargé par l’Assemblée générale
ou le Conseil de Sécurité, est invité par l’un ou l’autre de ces organes
à remplir certaines fonctions, ce qui fut le cas tant pour les opéra-
tions au Congo que pour celles au Moyen-Orient, et qu’en remplis-
sant ces fonctions il engage le crédit de l'Organisation et encourt
pour le compte de celle-ci certaines obligations financières, alors,
en cette hypothèse, à moins que la résolution en vertu de laquelle
il agit ou les actes accomplis par lui soient étrangers à l’accom-
plissement des buts de l'Organisation, les fonds mis en cause peu-
vent légitimement être traités par l’Assemblée générale comme des
« dépenses de l'Organisation ». Si tel a été le cas, l’action de l’As-
semblée générale ne saurait être contestée par un État Membre
même si les résolutions en vertu desquelles le Secrétaire général
était invité à agir n'étaient pas conformes à la Charte et même s’il
avait outrepassé l'autorité à lui conférée. Le Secrétaire général
est le plus haut fonctionnaire de l'Organisation et le directeur du
Secrétariat, qui est lui-même un organe des Nations Unies. Si,
agissant dans le cadre apparent de ses pouvoirs, il engage le crédit
de l'Organisation, l’Assemblée générale a, selon moi, tous pouvoirs
pour reconnaître que les obligations financières en cause sont des
« dépenses de l'Organisation » au sens du paragraphe 2 de l’article
17 et pour agir en conséquence.

Sous réserve de ce qui précède et de certaines observations d'ordre
général que je désire présenter sur l'exercice par la Cour de sa fonc-
tion d'interprétation de la Charte, je m’associe à l’avis de la Cour.

*
ae *

L'interprétation donnée à l'article 17 et en particulier au para-
graphe 2 de celui-ci accorde de larges pouvoirs à l’Assemblée.

 

36
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 184

Cependant, c’est être à côté de la question que de soutenir qu’en
interprétant ainsi le paragraphe 2 de l’article 17 on confère un
pouvoir si étendu qu’il pourrait amener l’Assemblée générale, en
vertu de son contrôle des finances de l'Organisation, à étendre
en pratique sa propre compétence à d’autres domaines, en violation
des dispositions de la Charte. La portée du pouvoir conféré à un
organe quelconque des Nations Unies ne peut être déterminée que
d’après les termes de la Charte elle-même. Une fois que la Cour a
fixé l'interprétation qu'il faut donner d’une disposition de la Charte
sur laquelle elle est appelée à donner son avis, sa fonction est
remplie. Elle n’a pas à s'occuper des conséquences politiques qui
pourraient découler de sa décision.

*
* *

Observations générales sur l’interprétation de la Charte

Le sens des mots se dégage des circonstances dans lesquelles ils
sont employés. Dans un acte écrit, leur signification se dégage
tout d’abord du contexte, du cadre dans lesquels ils se trouvent.

La règle fondamentale d'interprétation énoncée par la présente
Cour et par son prédécesseur est que les mots doivent s’interpréter,
toutes les fois que cela est possible, dans leur sens ordinaire et
naturel. Si l’on peut ainsi en dégager une signification, la question
est terminée. Mais si, pris en ce sens, les termes sont ambigus ou
conduisent à un résultat déraisonnable, c’est alors, mais alors
seulement, que la Cour doit rechercher par d’autres méthodes d’inter-
prétation ce que les Parties avaient en réalité dans l'esprit quand
elles se sont servies des mots dont il s’agit (Compétence de l’ Assem-
blée générale pour l'admission d'un Etat aux Nations Unies, C.I. J.
Recueil 1950, p. 8, et Service postal polonais à Dantzig, C. P. J. 1.,
série B, n° II, p. 39).

Cette injonction est parfois un conseil de perfection. Le sens
ordinaire et naturel des mots peut être à l’occasion très difficile à
déterminer. Ce qui peut être le sens ordinaire et naturel pour un
interprète peut ne pas l'être pour un autre. Il n’est pas rare que
l'interprète ait ce que l’on a appelé un sentiment personnel à l'égard
de certains mots et de certaines phrases. Ce qui a un sens pour l’un
peut n’en pas avoir pour un autre. L’ambiguité peut se cacher
sous les mots les plus ordinaires et les plus simples, même pris
dans leur sens naturel et ordinaire. I] n’est pas toujours évident,
non plus, selon quel critère juridique on peut considérer que les
mots, lus dans leur sens naturel et ordinaire, conduisent à un
résultat déraisonnable.

Au surplus, l'intention des Parties à l’époque où elles ont contracté
un engagement n'aura pas toujours — selon la nature et l’objet de
l'engagement — la même importance. En particulier, dans le cas
d’un traité multilatéral comme la Charte, l'intention des Membres

37
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 185

originaires, sauf quand elle se dégage de ses termes seuls, est en-
tourée de difficultés évidentes. Au surplus, comme il a été envisagé
dès l’origine que d’autres États seraient admis comme Membres,
en sorte que l'Organisation finirait par comprendre «tous autres
États pacifiques qui acceptent les obligations de la présente Charte »
(art. 4), l'intention des rédacteurs de la Charte paraît moins impor-
tante que dans beaucoup d’autres traités où les parties sont fixes
et constantes et où la nature et l’objet du traité sont différents.
Ce n’est pas l'intention des Etats qui ont primitivement rédigé la
Charte qui importe, sauf dans la mesure où cette intention se dégage
du texte. Ce qui importe, c'est ce que la Charte elle-même dispose;
ou — pour reprendre les termes de l’article 4 — «les obligations
de la présente Charte. ».

Je me permets de suggérer qu’il est peut-être plus prudent de dire
que le sens des mots, quelle que soit la façon dont on le décrive,
dépend du sujet et du contexte dans lesquels ils sont employés.

* * *

Dans l'interprétation d’une convention multilatérale telle que la
Charte qui établit un mécanisme ou une organisation internationaux
permanents chargés de réaliser certains buts donnés il faut, à
mon avis, tenir compte de certaines considérations particulières.

Les dispositions de la Charte ont été, par nécessité, exprimées en
termes larges et généraux. Elle s’efforce de prévoir l'inconnu,
l’imprévu et même l’imprévisible. Son texte révèle que — sous
réserve d’amendements qui pourraient y être apportés le moment
venu — elle était destinée, tout au moins on l’espérait, à une durée
illimitée. Elle devait s'appliquer aux conditions changeantes d’une
communauté mondiale en évolution et faire face à une multitude
de situations et d'événements imprévisibles. Ses dispositions étaient
destinées à s'adapter aux changements constants de la vie inter-
nationale. Elle a créé un mécanisme international pour réaliser les
buts qui lui étaient fixés.

On peut affirmer en toute confiance que les dispositions particu-
lières de la Charte doivent recevoir une large et libérale interpré-
tation, à moins que le contexte d’une disposition particulière n’exige
le contraire, ou qu'il ne se trouve ailleurs dans la Charte quelque
chose qui impose une interprétation plus étroite et plus limitée.

Les buts énoncés par la Charte doivent être la considération
principale quand il s’agit d’en interpréter le texte.

En dépit des tendances actuelles en sens contraire, la première
tâche de la Cour est de considérer non pas les travaux préparatoires
ou la pratique qui a jusqu'ici été suivie au sein de l'Organisation,
mais les termes de la Charte elle-même. Quelles sont les disposi-
tions prises en vue d'accomplir les buts de celle-ci?

Si le sens d’une disposition particulière quelconque prise dans
son contexte est suffisamment clair pour que la Cour soit satisfaite

38
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 186

de l'interprétation qui lui est donnée, il n’y a ni justification en droit,
ni raison logique pour recourir soit aux travaux préparatoires, soit
à la pratique suivie au sein des Nations Unies.

La Charte doit, évidemment, se lire comme un tout si l’on veut
donner effet à toutes ses dispositions de manière à éviter les contra-
dictions. Aucun mot, aucune disposition ne sauraient être négligés
ou traités comme superflus, à moins que cela ne soit absolument
nécessaire pour donner effet aux termes de la Charte prise dans
son ensemble.

* * *

Le but qui anime l’ensemble de la Charte et qui la domine est le
maintien de la paix et de la sécurité internationales, et à cette
fin l’adoption de mesures collectives efficaces en vue de prévenir et
d’écarter les menaces à la paix.

L'interprétation de la Charte doit s’efforcer de réaliser ce but et
non de le faire échouer. S’il existe deux interprétations possibles
d'une de ses dispositions particulières, il faut préférer celle qui
favorise la réalisation du but et non celle qui le restreint.

La régle générale est qu’on doit donner aux mots employés dans
une convention le sens qu’ils y avaient quand celle-ci a été établie.
Mais ce sens doit étre compatible avec les buts recherchés. Quand,
comme c’est le cas pour la Charte, les buts tendent à préserver
les générations futures, dans un avenir indéfini, du fléau de la guerre,
à développer le bien-être et la dignité de l’homme et à établir et
maintenir une paix durable sous la protection de la justice inter-
nationale, la règle générale citée plus haut ne signifie pas que les
termes de la Charte ne peuvent viser que les situations, les événe-
ments et les manifestations dont l’objet était présent aux esprits
des auteurs de la Charte (cf. Travail de nuit des femmes, C. P. J. 1.,
série A/B, n° 50, p. 377).

Le plus avisé d’entre eux n'aurait jamais pu prévoir les change-
ments immenses qui se sont produits sur les plans politique, mili-
taire et autres dans les quelques années qui se sont écoulées depuis
1945. Peu d’entre eux, si tant est qu'il y en ait, auraient pu imaginer
un monde dominé comme il l’est aujourd’hui par les armes atomi-
ques et les dangers inhérents à des événements même secondaires
et éloignés, susceptibles de déclencher des hostilités d’une enver-
gure telle que la paix du monde et une grande partie de l'humanité
seraient en péril. Aucun instrument comparable, de conception
humaine, ni en 1945 ni de nos jours, ne pourrait prévoir toutes les
éventualités que l’avenir nous réserve. Tout ce que les rédacteurs
de la Charte pouvaient raisonnablement accomplir c’était d’énoncer
les buts que l’Organisation qu'ils créaient devait s’efforcer d’at-
teindre, de créer les organes nécessaires 4 ces buts et de leur con-
férer des pouvoirs en termes généraux. Et pourtant ces termes
généraux, dégagés de tout lien tenant à l’incapacité humaine de

39
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 187

prévoir l'avenir, peuvent suffire à faire face aux assauts d’un
monde en évolution.

La nature de l’autorité conférée par la Charte à chacun de ses
organes ne change pas avec le temps. Le domaine ou la portée de
cette autorité peuvent malgré tout comprendre même des circons-
tances et des conditions changeant perpétuellement et embrasser,
au fur et à mesure du déroulement de l’histoire, de nouveaux pro-
blèmes et de nouvelles situations qui n’ont pas été et n'auraient pas
pu être envisagés quand la Charte a été créée. La Charte doit donc
s'interpréter, sans pour cela déformer ou dénaturer son langage,
de façon que les pouvoirs conférés à l'Organisation et à ses diffé-
rents organes puissent s'appliquer à des situations et des circons-
tances nouvelles et qui n’avaient pas été prévues.

Toutes les règles d'interprétation, aussi utiles qu’elles puissent
être, ne sont que des aides pour l'interprète. Il y a, comme la Cour
précédente l’a reconnu, plusieurs méthodes d'interprétation (Juri-
diction territoriale de la Commission internationale de l'Oder,
C. P. J.I., série A, n° 23, p. 26). Pour répondre à ia question de
savoir si un événement ou une situation imprévus, extraordinai-
res ou anormaux, ou toute question qui s’y rapporte, relève de
la compétence attribuée à l’un des organes de l'Organisation, il
suffit d'accomplir la tâche essentielle qui est le but de toute
interprétation: s'assurer du sens de la disposition pertinente de
la Charte, en tenant compte de son contexte. Le sens du texte
en question sera élucidé par les buts énoncés en vue desquels les
termes de la Charte ont été rédigés.

*
* *
La pratique au sein des Nations Unies — Son influence et sa valeur
en tant que critère d'interprétation.

Au cours de la procédure consacrée au présent avis consultatif,
certains États, qui ont saisi cette occasion de présenter leur point
de vue à la Cour, se sont fortement appuyés sur la pratique et l’usage
des Nations Unies, pour établir un critère d'interprétation des dis-
positions pertinentes de la Charte.

L'un des États, par exemple, a soutenu que les usages élaborés
dans la pratique des Nations Unies ont traité certains articles de
dépense { expenditure) comme dépenses (expenses) de l'Organisation,
au sens de l’article 17, paragraphe 2, et que ces usages, qu'ils soient
ou non considérés comme ayant acquis le caractère de principe
juridique coutumier, sont pertinents en ce qui concerne l’interpré-
tation du sens et de la portée de résolutions adoptées par l’Assemblée
générale pour des questions déterminées. Il a ainsi été avancé que
la coutume ati sein des Nations Unies a sanctionné l'inscription
au budget des dépenses de l'Organisation des articles qui se rappor-
taient à autre chose qu'aux attributions administratives ordinaires
et aux tâches usuelles de l’Organisation comme, par exemple, celles

40
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 188

ayant trait aux opérations spéciales pour le maintien de la paix
ainsi qu'aux opérations de semblable nature engagées soit par l’As-
semblée générale, soit par le Conseil de Sécurité.

C'est ainsi qu'en pratique, a-t-on dit, on avait considéré que le
fait d'inclure lesdites opérations au budget ordinaire, dont le finan-
cement était effectué selon l’article 17, paragraphe 2, de la Charte,
était un procédé normal et habituel. Quoique des objections aient
été faites de temps à autre quant à l'introduction de différents
articles, l’Assemblée générale n'avait pas hésité à rejeter ces objec-
tions et on a soutenu que les Etats qui s’y opposaient avaient
finalement accepté les décisions prises en payant leurs contributions
conformément à l’article 17, paragraphe 2. Il a été également sou-
tenu que l’Assemblée générale et le Conseil de Sécurité avaient
constamment observé la pratique qui consiste à considérer l’As-
semblée générale comme étant compétente pour traiter une ques-
tion qui lui avait été renvoyée par le Conseil de Sécurité dans les
circonstances définies par la résolution 377 (V) sur l’Union pour le
maintien de la paix.

On a fait état de ces pratiques considérées comme pertinentes
pour l'interprétation des articles 17, paragraphe 2, et 24 de la
Charte. La proposition avancée soutenait qu’il est reconnu comme
principe général qu'il faut interpréter la disposition d’une con-
vention à la lumière de la conduite ultérieure des parties con-
tractantes — mots qui font écho à ceux qu'on retrouve dans
l'avis consultatif de la Cour permanente sur l’Znterprétation de
l’article 3, paragraphe 2, du traité de Lausanne (C. P. J. I.,
série B, n° 12, 1925, p. 24) — et que la pratique uniformément
suivie par les organes des Nations Unies équivaut à la «conduite
ultérieure » des parties contractantes, comme c’est le cas dans une
convention bilatérale.

D'autres Etats ont formulé des affirmations semblables. Il a été
allégué que la pratique des parties dans l'interprétation d’un instru-
ment constitutif servait de guide pour déterminer le sens réel de
l'instrument. La pratique du Conseil de Sécurité, comme celle de
l’Assemblée générale, montre, a-t-on dit, que le pouvoir d’approuver
et de répartir le budget des Nations Unies était reconnu comme rele-
vant de la seule compétence de l’Assemblée générale. De plus, le
Conseil de Sécurité et l’Assemblée générale, en votant certaines
résolutions, ont adopté l'interprétation de la Charte d’après la-
quelle celle-ci leur confère ce pouvoir, et d’après laquelle ces organes
sont compétents pour interpréter les parties de la Charte qui
s'appliquent a leurs fonctions respectives et particulières: ce serait
donc à l'interprétation visant leurs pouvoirs respectifs adoptée
par ces organes dans la pratique qu’il faudrait attribuer le plus
grand poids dans l’examen judiciaire ultérieur tendant à déter-
miner la signification et la portée de ces fonctions.

Un Etat est même allé plus loin. Il a prétendu que toute interpré-
tation de la Charte par un organe des Nations Unies doit être

41
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 189

acceptée, à moins qu'elle ne soit expressément contraire à la Charte,
et que, cette interprétation reflétant l’opinion de la majorité des
Etats Membres, la Cour, vu l'interprétation de la Charte appliquée
par l’Assemblée eh ce qui concerne le financement des opérations
de l'ONUC et de la FUNU, doit répondre par l’affirmative à la pré-
sente demande d’avis consultatif. .

Ces arguments soulèvent des questions importantes dont je ne
pense pas qu'on puisse les passer sous silence, en particulier eu
égard à l'importance que la Cour elle-même a attachée à la pratique
des Nations Unies pour justifier sa propre interprétation des dispo-
sitions de la Charte. | :

*
* *

C’est bien entendu un principe général de droit international que
la conduite ultérieure des parties 4 un instrument bilatéral — ou
multilatéral — peut donner des indications quant aux intentions
dont elles étaient animées au moment de la conclusion dudit ins-
trument et peut donc légitimement fournir un critère d’interpré-
tation.

Ainsi donc, la conduite d’une partie à un tel instrument — comme
à un instrument unilatéral — peut donner des indications sur les
intentions qui étaient les siennes au moment où elle s’engageait et
la conduite des deux parties — ou de toutes les parties — peut
constituer un facteur probatoire important susceptible de faciliter
l'interprétation.

Il n’en reste pas moins que, comme le regretté juge sir Hersch
Lauterpacht l'a souligné, ce principe contient une part d'artifice
et que sa portée doit être soigneusement délimitée. Cet élément
d'artifice est encore beaucoup plus grand lorsqu'on cherche à
appliquer le principe non plus à des instruments bilatéraux mais
à des instruments multilatéraux d’un caractère organique et lors-
que la pratique (ou la conduite ultérieure) que l’on invoque est
non pas le fait des parties à l'instrument mais le fait d’un organe
créé en vertu de cet instrument.

Quoi qu’il en soit, la conduite ultérieure ne peut fournir en critère
d'interprétation que lorsque le texte est obscur; encore est-il
alors nécessaire de rechercher si cette manière d’agir elle-même
ne permet qu’une seule conclusion (affaire des Empruntis brésiliens,
C.P. J.E., série A/B, n° 20-21, p. 119). Indépendamment même du
cas où, en raison de son comportement, une partie ne peut faire état
d'une interprétation déterminée — situation qui n’est pas celle dans
laquelle nous nous trouvons —, elle n’est guère en mesure d’in-
fléchir le sens d’un texte dépourvu d’obscurité ou de donner à
son sujet un critère d'interprétation.

I] me semble difficile d'accepter la thèse selon laquelle une prati-
que suivie par un organe des Nations Unies peut avoir la même

42
CERTAINES DÉPENSES N. U. (OP. IND, SIR PERCY SPENDER) 190

valeur que la conduite ultérieure des parties à un accord bilatéral,
fournir une preuve de l'intention qui animait les parties à la Charte
(lesquelles n'ont cessé d'augmenter en nombre depuis son entrée
en vigueur) et constituer en quoi que ce soit un critère d’interpré-
tation. Je ne puis admettre non plus l’idée, parfois émise, qu’une
pratique courante suivie par un. organe des Nations Unies peut
être tenue pour un critère effectif d'interprétation, même si elle
équivaut à un excès de pouvoir et a, en fait, pour résultat de modi-
fier la Charte.

*
* *

La justification juridique de ce que l’on appelle le principe de la
« conduite ultérieure » me paraît assez évidente. Il s’agit essentielle-
ment d’une question de preuve et qui concerne son admissibilité
et sa valeur. Elle a ses origines au plus profond de l'expérience
humaine.

Lorsqu'un homme s'engage par contrat, il se lie généralement à
un autre. Une fois ce contrat conclu, verbalement ou par écrit,
il se peut fort bien que la façon dont les parties l’exécutent ait des
répercussions sur la signification de l'instrument, si même elle n’en
détermine pas le sens.

Cela est assez évident. Une commune manière d’agir montre
que les parties sont d’accord sur le sens qu’elles donnaient aux dis-
positions du contrat au moment où elles le concluaient ; c’est donc
une preuve directe de leurs intentions.

Que le comportement des deux parties à un traité doive être
considéré de la même manière est incontestable. C’est 1a un critère
d'interprétation.

Il est néanmoins assez évident — et cela en dépit d’un argument
mince et sujet à controverse tiré de l'affaire de l’Anglo Iranian
Où Co. (C.I. J. Recueil 1952, pp. 106-107) — que la conduite
ultérieure d’une seule des parties ne peut prouver, à son avantage,
que les intéressés sont d’accord sur le sens à conférer au texte
d'un traité, La conduite d’une partie peut, dans certaines conditions
que j'ai brièvement mentionnées dans l'affaire du Temple de Préah
Vihéar (C. I. J. Recueil 1962, p.128), empêcher cette partie d’ opposer
à l’autre une interprétation contraire à celle que, par son comporte-
ment, elle a présenté comme étant une interprétation exacte du
traité. Lorsqu'une telle inopposabilité ne se justifie pas, la conduite
ultérieure peut constituer dans une certaine mesure une preuve
favorable à une partie si l’autre partie au traité reconnaît la jus-
tesse de l'interprétation avancée par la première, la question
dépendant de la valeur de cette reconnaissance; elle peut fournir
ainsi également un critère d'interprétation.

Comme les contrats multilatéraux en droit interne, les traités
multilatéraux en droit international, en particulier ceux qui ont
le caractère institutionnel de la Charte, correspondent à une
phase ultérieure de l’évolution.

 

43
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) I9QI

Pour ce qui est des traités multilatéraux, l’admissibilité et la
valeur probatoire de la conduite ultérieure d’une ou plusieurs
parties soulèvent des difficultés particulières. Si tous les signataires
à un traité multilatéral dont les parties restent les mêmes adoptent
ultérieurement une attitude donnée à l'égard du texte du traité
et que leur conduite justifie une conclusion et une seule quant a
leur intention commune et à leur interprétation du texte au moment
où ils ont signé le traité, la valeur de leur conduite sur le plan de la
preuve n’est pas douteuse. Mais, si une ou plusieurs parties seulement
et non pas toutes donnent par leur conduite ultérieure une certaine
interprétation du texte, leur comportement est à considérer de la
même manière que la conduite unilatérale d’une partie à un traité
bilatéral. La manière d’agir de cette partie ou de ces quelques
parties ne peut en elle-même avoir aucune valeur probatoire ni
fournir un critère d'interprétation de caractère judiciaire.

Même lorsque les deux parties à un traité bilatéral ou l’ensemble
des parties à un traité multilatéral adoptent ultérieurement une
conduite concordante n’autorisant qu'une seule conclusion, cette
conduite ne constitue, nous l’avons déjà dit, un critère d’interpréta-
tion que si le texte du traité est obscur ou ambigu. Elle peut néan-
moins, eu égard à d’autres considérations qu'il est inutile d'exposer
ici, fournir des éléments de preuve d’où l’on peut déduire qu’un
nouvel accord est réalisé entre les parties, avec des droits nouveaux
et des obligations nouvelles, accord qui en fait se surimpose au
texte du traité ou s’en inspire et le modifie. Ce dernier aspect de
la «conduite ultérieure » ne nous intéresse pas en l'occurrence
puisque aucun amendement ne peut être apporté à la Charte si ce
n'est conformément à l’article 108 de cet instrument.

Si l’on passe des traités multilatéraux dont les parties restent
les mêmes aux traités multilatéraux ouverts à de nouveaux signa-
taires en dehors des parties originaires conformément aux disposi-
tions du traité lui-même, nous abordons un domaine où le rôle
et la valeur de la conduite ultérieure en tant qu’éléments d’inter-
prétation ne sont rien moins qu’évidents.

La Charte fournit le cas type de ce qui nous occupe. Les signa-
taires originaires de la Charte représentent moins de la moitié du
nombre total des Etats Membres. Si, pour avoir un critère d’inter-
prétation, l’on s’en rapporte à l'intention des Membres originaires
de l'ONU à l’époque où ils ont accepté la Charte, c’est la conduite
ultérieure des Membres originaires que l’on peut considérer comme
équivalant à la conduite ultérieure des parties signataires d'un
traité bilatéral ou multilatéral dont les parties restent les mêmes.
Cela, me semble-t-il, pourrait ajouter une dimension nouvelle et
imprécise aux droits et aux obligations des Etats qui n'étaient pas
Membres originaires et n'étaient pas au courant des intentions
desdits Membres.

Quoi qu'il en soit, on ne voit pas d'emblée la raison que l’on
pourrait invoquer pour justifier qu’une pratique suivie avec con-

44
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 192

tinuité par une majorité d’Etats Membres mais non acceptée en
fait par d’autres Etats Membres fournisse un critère d'interprétation
dont la Cour puisse dûment tenir compte dans l'exercice de sa
fonction judiciaire. La conduite adoptée par la majorité — et qui
consiste à suivre la pratique en cause — peut être une preuve
contre cette majorité ou contre ceux qui, en fait, voient dans cette
pratique une juste interprétation d’une disposition de la Charte,
mais elle ne peut, & mon avis, nullement constituer une preuve en
leur faveur ni appuyer une interprétation qu'ils ont pu soutenir
parce qu’ils formaient la majorité.

I] ne me paraît pas admissible d’appliquer dans un autre domaine
le principe de la conduite ultérieure des parties à un traité bilatéral
ou. multilatéral et de chercher à l’étendre non pas aux parties au
traité mais à un organe établi en vertu de ce traité.

Selon moi, on ne saurait établir une équivalence entre la «conduite
ultérieure » et la pratique d’un organe des Nations Unies. Non seule-
ment un tel organe n'est pas partie à la Charte mais encore une
indéniable réalité s'impose, à savoir que l’Assemblée générale et
le Conseil de Sécurité ne sont tous deux que des mécanismes par
l'intermédiaire desquels les Membres des Nations Unies expriment
leurs vues et agissent. Le fait qu'ils agissent par l’intermédiaire
d'un organe où la règle de la majorité s'applique et détermine en
conséquence la pratique suivie ne peut à mon sens donner à la
pratique établie par ledit organe une valeur probatoire plus grande
que celle qu’aurait la conduite des Membres appartenant à la
majorité, en dehors de l’organe en question.

L’argument de divers Etats selon lequel la pratique de l’Assem-
blée générale et du Conseil de Sécurité en ce qui concerne l’inter-
prétation des fonctions à eux conférées par la Charte aurait une
valeur probatoire toute particulière, s'appuie, prétend-on, sur la
jurisprudence de la Cour internationale et celle de la Cour perma-
nente.

Il importe d'examiner si et dans quelle mesure tel est bien le cas.

Les affaires sur lesquelles on peut s'appuyer sont rares et leur
étude n’éclaircit que peu la question. Le point de savoir si et dans
quelle mesure la Cour peut invoquer une pratique suivie par un organe
des Nations Unies pour faciliter une interprétation n’a pas encore
retenu délibérément l'attention de la Cour et reste à préciser.

Dans son avis consultatif sur la Compétence de l’Organisation
internationale du Travail (C. P. J.1., série B, n° 2, 1922, pp. 40-41),
la Cour permanente a déclaré, à propos d’une question d’interpré-
tation relative 4 la partie XIII du traité de paix entre les Puis-

45
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 193

sances alliées et associées et l’Allemagne, que le fait pour les parties
contractantes de n'avoir jamais mis en cause la compétence de
l'Organisation internationale du Travail dans le domaine de l’agri-
culture pourrait «suffire à faire pencher la balance », si le texte était
ambigu, ce qui d’ailleurs d’après la Cour n'était pas le cas. En fait,
la Cour était déjà arrivée à une conclusion sur l'interprétation à
donner au texte; sa remarque n’avait donc que la valeur explica-
tive d'obiter dicta. De plus, elle s’occupait de la conduite des
parties au traité. En tout cas, il ressort nettement de la nature de
l'observation formulée en l'espèce par la Cour que cette observation
ne présente pour l'affaire qui nous retient qu'un intérêt faible sinon
nul sur le plan jurisprudentiel.

Dans l'avis consultatif de la Cour permanente sur I’ Interpretation
du traité de Lausanne ( frontière entre la Turquie et l’Ivak) (C. P. J. 1.,
1925, série B, n° 12, p. 24), le Conseil de la Société des Nations
demandait un avis sur l’article 3, paragraphe 2, de ce traité.
Néanmoins, l'examen de l’affaire montre que ce sur quoi la Cour a
fixé son attention était essentiellement un différend entre la Grande-
Bretagne et la Turquie a propos de la frontiére entre cette derniére
et l'Irak. Dans cette affaire, la Cour s’est occupée de la conduite
ultérieure des parties, mais uniquement de la conduite des parties
à ce différend-/à. Elle a examiné la conduite de la Grande-Bretagne
et de la Turquie. Au surplus, la Cour avait déjà dégagé ses conclu-
sions sur l’interprétation qu’il convenait d’attacher à l’article sur
lequel Vavis était sollicité. Le sens était «suffisamment clair » et
ce qu’elle avait à dire sur la conduite ultérieure de la Grande-
Bretagne et de la Turquie était donc aussi prononcé obiter dicta.

La Cour a fait remarquer:

« Les faits postérieurs à la conclusion du Traité de Lausanne ne
peuvent occuper la Cour que pour autant qu'ils sont de nature
à jeter de la lumière sur la volonté des Parties’ telle qu'elle existait
au moment de cette conclusion. »

La Cour a considéré que: « l'attitude prise par les Gouvernements
britannique et turc » après la signature du traité « n’entre en ligne
de compte que comme’ un indice de leur manière de voir concernant
les dispositions dont il s’agit ». Le fait que les représentants britan-
nique et turc étaient d’accord sur un certain vote unanime du
Conseil de la Société des Nations à propos d’une question déterminée
montre qu’il n’y avait pas de désaccord entre «les parties » au
sujet de leur obligation d'accepter comme définitive et obligatoire
la décision ou la recommandation qui viendrait du Conseil. Le fait
que «les parties » avaient accepté d’avance la décision du Conseil
pouvait, comme la Cour l’a fait remarquer, être considéré comme
une confirmation de l'interprétation qui, de l’avis de la Cour, se
dégageait de la rédaction même de l’article.

1 Il s’agit la clairement de la Grande-Bretagne et de la Turquie.

46
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 194

Il est à peine nécessaire de s’étendre sur la question pour démon-
trer que cette affaire n'offre aucune base sur quoi fonder les argu-
ments des différents États dont il a déjà été antérieurement fait
mention.

Ii en est de même de l'avis consultatif de la Cour à propos du
Statut international du Sud-Ouest africain (C. I. f. Recueil 1950,
p- 135), où la Cour a déclaré:

«L'interprétation d’instruments juridiques donnée par les
parties elles-mêmes, si elle n’est pas concluante pour en déterminer
le sens, jouit néanmoins d’une grande valeur probante quand cette
interprétation contient la reconnaissance par l’une des parties de
ses obligations en vertu d’un instrument »,

ou de l'affaire des Emprunts brésiliens (C. P. J. 1., 1929, série A,
n°s 20/21, p. 119) — qui ont été invoquées l’une et l’autre pour
soutenir l’idée que l'interprétation des dispositions de la Charte
donnée par l’Assemblée générale et par le Conseil de Sécurité devait
jouir du plus grand poids dans les examens judiciaires postérieurs:
ces précédents ne font pas avancer la question d’un pas. Dans la
première affaire, la Cour a constaté l'existence d’une intention
commune — l'interprétation que l'Afrique du Sud était déclarée
avoir donnée à la Charte (ou à son Mandat) par sa conduite four-
nissait une preuve à l’encontre de ce pays. La seconde affaire n’a
que peu ou point de pertinence. Ayant énoncé le principe de la
«conduite ultérieure » selon les termes déjà indiqués, la Cour pour-
suit en disant qu'il n’y avait vraiment aucune ambiguïté dans le
texte. En conséquence, le principe ne s’appliquait pas. Mais la Cour,
en raison des arguments invoqués devant elle pendant la procédure,
a été amenée à examiner si la conduite des porteurs de titres per-
mettait de conclure que ces porteurs estimaient qu'ils n’avaient
pas droit au paiement sur Ja base de l'or; bref, si leur conduite
pouvait fournir une preuve à leur encontre.

Enfin, rappelons l’avis consultatif rendu par la présente Cour sur
la Compétence de l'Assemblée générale pour l'admission d'un Etat
aux Nations Unies (C. I. J. Recueil 1950, p. 8) auquel la Cour se
réfère dans la présente affaire pour invoquer la pratique au sein des
Nations Unies à l’appui de son raisonnement et qu’on invoque géné-
ralement à l'appui de la proposition que la «conduite ultérieure »
équivaut à une pratique suivie par les organes des Nations Unies.

Dans cet avis consultatif, il semble que la Cour aurait trouvé la
base de la conclusion à laquelle elle était déjà arrivée sur le sens
de l’article 4 de la Charte. Elle n'avait rencontré « aucune difficulté
à établir quel est le sens naturel et ordinaire des termes pertinents,
ni à leur donner effet ». Mais elle paraît avoir trouvé un appui ou une
justification de sa conclusion dans le fait que « les organes auxquels
l’article 4 a confié le jugement de l'Organisation ... ont constamment
interprété ce texte » de la manière dont la Cour concluait qu'il devait

47
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 195

être interprété. Encore une fois, quelle que soit la signification qui
s'attache à cette observation de pur fait sur une coincidence, elle
était inutile et sans pertinence pour fonder l'avis de la Cour. Celle-ci
avait déjà rendu abondamment clair que ce n’est que dans le cas où
les mots, pris dans leur sens naturel et ordinaire, sont ambigus ou
conduisent à un résultat déraisonnable qu'il serait permis de
recourir à d’autres méthodes d'interprétation. Ce faisant, elle a
confirmé la règle posée dans l'affaire des Emprunts brésiliens (ante),
dans celle des Empruntis serbes (C. P. J. Ï., série A, n® 20/21, p. 38)
et dans celle de l'Organisation internationale du Travail (ante) d'après
laquelle c’est seulement lorsqu'un traité est ambigu qu'il est permis
de recourir «au mode d’exécution ... pour établir … l'intention
des parties ».

Cela étant, on ne voit pas quelle signification juridique il faut
attacher à l'observation de la Cour. Le fait énoncé n’ajoute rien au
raisonnement de celle- ci. Que l’Assemblée générale et le Conseil de
Sécurité aient constamment interprété l’article 4 dans le même sens
que la Cour, ou qu’ils l’aient constamment interprété d’une manière
différente, cela était sans aucune pertinence pour la conclusion de
la Cour. A mon avis, il n’y a pas d’examen rationnel de cette
affaire qui permette de lui reconnaître une autorité, en tout cas
aucune ayant quelque valeur, pour justifier l’idée que la pratique
suivie par un organe des Nations Unies équivaut à la conduite
ultérieure des parties à un traité.

Je pense donc que la jurisprudence de la présente Cour et celle
de la Cour permanente n’offrent aucune base aux diverses thèses
avancées par les États et en particulier qu’elles ne fournissent
aucune base à la proposition d’après laquelle la pratique suivie par
la majorité des États Membres au sein d’un organe des Nations
Unies aurait une force probante dans le cas actuel.

*
* *

En dehors d’une pratique paisible, uniforme et incontestée,
acceptée par tous les Membres actuels, considération qui ne joue
pas dans la question actuelle, j’ai donc les doutes les plus sérieux
sur le point de savoir si la pratique d’un organe des Nations Unies
a une force probante quelconque, soit pour démontrer les intentions
des Membres originaires, soit pour fournir un critére d’interprétation.
En l’état actuel des choses, je pense qu’elle n’en a pas.

Mais, en admettant qu’elle en ait, quelle est sa valeur devant la
présente Cour?

Un organe des Nations Unies, qu'il s’agisse de l’Assemblée
générale, du Conseil de Sécurité, du Conseil économique et social, du
Secrétariat ou des organes subsidiaires, doit en pratique interpréter
sa compétence pour pouvoir fonctionner efficacement. C’est ainsi
que, dans le monde entier, d'innombrables organes et fonction-

48
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 196

naires gouvernementaux et administratifs doivent interpréter la
leur. L'Assemblée générale peut donc en pratique, par un vote
majoritaire, interpréter les dispositions de la Charte comme lui
donnant pouvoir de suivre une certaine ligne de conduite. Elle peut
continuer à donner la même interprétation de ces dispositions de la
Charte dans des situations semblables ou différentes, à mesure
qu’elles se présentent. Ce faisant, les mesures prises par elle peuvent
être étendues à des circonstances et à des situations auxquelles les
rédacteurs de la Charte n'avaient jamais songé. Mais, pour les
raisons qui ont déjà été données, cela n’entrainerait pas nécessaire-
ment une déviation par rapport aux termes de la Charte.

En revanche, l’Assemblée générale peut en pratique interpréter
sa compétence au-delà de ce qui lui est permis, soit expressément
soit implicitement, par la Charte. Elle peut par exemple inter-
préter ses pouvoirs comme lui permettant d'intervenir en un domaine
que la Charte lui interdit, ou en contravention aux procédures
prescrites par la Charte. Par conséquent, les mesures prises par
l’Assemblée générale (ou par tout autre organe) peuvent à l’occasion
dépasser sa compétence.

La Charte établit une organisation. I faut que celle-ci fonctionne
par l'intermédiaire de ses organes constitués. Les fonctions et les
pouvoirs de ceux-ci sont énoncés dans la Charte. Quelle que soit la
définition qu’on donne de la Charte à d’autres égards, le fait essentiel
demeure que c’est un traité multilatéral. Elle ne peut être modifiée
au gré de la majorité des Etats Membres, quelle que soit la fréquence
avec laquelle cette volonté est exprimée ou affirmée à l'encontre
d'une minorité protestataire et quelle que soit l'importance de la
majorité des Etats Membres qui affirment leur volonté de cette
manière, ou pour aussi réduite que soit la minorité.

Il ne sert à rien de répondre que la minorité protestataire a le
choix entre demeurer au sein de l'Organisation ou s’en retirer et que,
si elle décide de demeurer, ou si elle paie ses contributions confor-
mément à la répartition faite selon le paragraphe 2 de l’article 17,
les membres de la minorité « acquiescent à la pratique » ou doivent
être sensés y avoir acquiescé. Ils sont tenus de payer ces contribu-
tions et la minorité a le droit de rester au sein de l'Organisation, tout
en dénonçant ce qu'elle prétend être une violation quelconque des
droits qu’elle détient de la Charte ou l’usage illégal d’un pouvoir
par un organe quelconque des Nations Unies.

En pratique, si l'Assemblée générale (ou un organe quelconque)
dépasse ses pouvoirs, la minorité protestataire n’a pas grand-chose
à faire, sinon de protester et de réserver ses droits, quels qu’ils soient.
Mais, si le pouvoir qu'on prétend exercer contre l’objection d’un
État Membre dépasse ces limites, la situation n'est pas changée.

Par conséquent, si l Assemblée générale «intervient dans des
affaires qui relèvent essentiellement de la compétence nationale d'un
État », au sens du paragraphe 7 de l’article 2 de la Charte, quel que
soit le sens que l’on attache à ces mots, cette intervention serait une

49
CERTAINES DÉPENSES N. U. (OP. IND. SIR PERCY SPENDER) 197

intrusion dans un domaine que la Charte lui interdit et dépasserait
les pouvoirs de l’Assemblée générale. Rien ne changerait à la
situation, quelle que soit la fréquence et la persistance de l’Assemblée
générale à interpréter sa compétence de manière à lui permettre
d'intervenir en des affaires qui relèvent essentiellement de la com-
pétence nationale des autres États. La majorité n’a pas le pouvoir
d'étendre, de modifier ou d'ignorer la Charte.

Évidemment chaque organe des Nations Unies a le droit inhérent
d'interpréter la Charte à propos de ses pouvoirs et de ses fonctions.
Mais la règle qui le leur permet ne s’applique jamais sans réserve.
Leurs interprétations de leurs pouvoirs respectifs selon la Charte
peuvent être en conflit les unes avec les autres ou elles peuvent être
d'accord. Après avoir suivi pendant des années une certaine inter-
prétation, les organes des Nations Unies peuvent en changer. En
tout cas, leur droit d'interpréter la Charte ne leur donne.aucun
pouvoir pour la modifier. |

La question de la constitutionnalité des mesures prises par
l'Assemblée générale ou par le Conseil de Sécurité se posera rarement,
sauf au sein des Nations Unies même, où s'applique la règle de la
majorité; en pratique, cela peut permettre de prendre des mesures
qui sont ultra wives. Mais lorsque la Cour est appelée à se prononcer
sur la question de savoir si un certain pouvoir exercé par un organe
de l'Organisation rentre dans la compétence de celui-ci, on ne peut
invoquer que des considérations juridiques et les extensions de facto
de la Charte doivent être écartées. .

*
* *

Quand une demande d’avis consultatif a été présentée 4 la Cour
et qu’elle décide de répondre à la requête, la question sur laquelle
un avis a été sollicité passe, comme le soutient la République fran-
çaise dans son exposé écrit en cette affaire, sur le plan juridique et
revét un nouveau caractére qui ne peut étre déterminé qu’en faisant
appel à des considérations juridiques, et uniquement à des consi-
dérations juridiques.

Dans le cas présent, il suffit de dire que je ne puis considérer
aucun usage ni aucune pratique suivis par un organe quelconque des
Nations Unies et déterminés par une majorité à l’encontre de la
volonté d’une minorité comme ayant une pertinence juridique ou une
force probante quelconques.

(Signé) Percy C. SPENDER.
